Citation Nr: 0913335	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-43 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2, to include as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to 
include as secondary to the disability of diabetes mellitus, 
type 2.

3.  Entitlement to service connection for renal 
insufficiency, to include as secondary to the disability of 
diabetes mellitus, type 2.

4.  Entitlement to service connection for bilateral 
onchomycosis, to include as secondary to the disability of 
diabetes mellitus, type 2.

5.  Entitlement to service connection for retinopathy, to 
include as secondary to the disability of diabetes mellitus, 
type 2.

6.  Entitlement to service connection for coronary artery 
disease, to include as secondary to the disability of 
diabetes mellitus, type 2.

7.  Entitlement to service connection for hypothyroidism, to 
include as secondary to the disability of diabetes mellitus, 
type 2.

8.  Entitlement to service connection for sleep apnea, to 
include as secondary to the disability of diabetes mellitus, 
type 2.

9.  Entitlement to service connection for depression, to 
include as secondary to the disability of diabetes mellitus, 
type 2.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The information of record indicates that the Veteran served 
on active duty from November 1964 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Montgomery, Alabama Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in December 2007.  A 
transcript of that hearing has been associated with the 
claims file.

The VA Secretary imposed a stay at the Board on the 
adjudication of all claims for compensation based on exposure 
to herbicides, which were potentially impacted by the ruling 
in Haas v. Nicholson, 20 Vet. App. 257 (2006).  The United 
States Court of Appeals for the Federal Circuit reversed 2006 
Haas decision, in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08-525).  Accordingly, the VA Secretary rescinded the stay 
and directed the Board to resume adjudication of the 
previously stayed claims.  The Board's review of the 
Appellant's claim may now proceed.


FINDINGS OF FACT

1.  The information of record does not establishes that the 
Veteran actually serve in the Republic of Vietnam during the 
Vietnam Era; and thus exposure to herbicide agents in service 
may not be presumed.

2.  Diabetes mellitus, type 2, did not originate in service, 
is not related to any incident during active service, and did 
not manifest within one year after service.

3.  Hypertension, renal insufficiency, coronary artery 
disease, and depression did not originate in service, are not 
related to any incident during active service, did not 
manifest within one year of active service.

4.  Bilateral onchomycosis, retinopathy, hypothyroidism, and 
sleep apnea did not originate in service and are not related 
to any incident during active service.

5.  The Veteran does not have an underlying service connected 
disability to which his hypertension, renal insufficiency, 
coronary artery disease, hypothyroidism, sleep apnea, 
depression, and bilateral onchomycosis may be related.





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  Hypertension was not incurred in or aggravated by 
service; may not be presumed to have been incurred in 
service; and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

3.  Renal insufficiency was not incurred in or aggravated by 
service; may not be presumed to have been incurred in 
service; and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

4.  Bilateral onchomycosis was not incurred in or aggravated 
by service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A.      §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

5.  Retinopathy was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

6.  Coronary artery disease was not incurred in or aggravated 
by service; may not be presumed to have been incurred in 
service; and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).

7.  Hypothyroidism was not incurred in or aggravated by 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A       §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

8.  Sleep apnea was not incurred in or aggravated by service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

9.  Depression was not incurred in or aggravated by service; 
may not be presumed to have been incurred in service; and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims of 
service connection in the April 2004 rating decision, he was 
provided notice of the VCAA in August 2003.  The VCAA letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims and also informed him of 
the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the Veteran on these latter two elements, 
however, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 384 (1993).  In this regard, as the Board 
concludes below that the preponderance of evidence is against 
the Veteran's claims of service connection on a presumptive 
and direct bases, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  As for the secondary service connection 
claims, since such claims lack legal entitlement under the 
law, there is no obligation to provide VCAA notice under such 
circumstances.  38 C.F.R. § 3.159(b)(3)(ii) (2008).

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, private medical 
records, VA examinations and statements and testimony from 
the Veteran.  The Veteran has not indicated that he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).


Service connection- generally

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection will also be 
presumed for certain chronic diseases, including 
hypertension, kidney disease, heart disease, and psychosis, 
if manifested to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends, in statements and testimony presented 
throughout the duration of the appeal, that he served in the 
Republic of Vietnam during the Vietnam era and was exposed to 
herbicides while on active duty, thereby causing his current 
diabetes mellitus, type 2.  In a December 2007 Travel Board 
hearing, the Veteran testified that his flight records could 
be construed that he landed at Tan Son Nhut or Binh Hoa Air 
Force Bases in Vietnam based on the type of missions he flew 
and that he set foot in Vietnam during the Vietnam era.  He 
reported that at Binh Hoa, he actually saw the airplanes that 
sprayed Agent Orange.  The Veteran also testified that his 
medals, the "Vietnam Service Medal with Bronze Service 
Merit," the "Republic of Vietnam Commendation Medal" and 
the "Republic of Vietnam Campaign Medal with Device, 1960," 
are indicative of service in the country of Vietnam.  

The Veteran's service treatment and personnel records do not 
support a finding that he was involved in combat in the 
country of Vietnam, wherein he set foot in the country, aside 
from participation in air combat missions.  The Board notes 
that the Veteran was awarded the Air Medal with 3rd Oak Leaf 
Cluster, the National Defense Service Medal, the Vietnam 
Service Medal with 1 Bronze Service Star, the Republic of 
Vietnam Commendation Medal, the Air Force Outstanding Unit 
Award and the Expert Marksmanship Ribbon.  While these awards 
do not necessarily rule out combat, they do not reflect any 
attachments of the "V" device, indicating service with 
valor and reflective of combat participation.  See generally 
Army Regulation 672-5-1, 40.  

Notwithstanding the absence of an award indicating combat 
participation, the Veteran's service personnel records 
reflect his military occupational specialty was that of an 
airplane pilot and that he flew combat missions in Southeast 
Asia.  In particular, the Veteran's duties included directly 
supporting the Southeast Asia operations by co-piloting a KC-
135 aircraft which prepared to air-refuel (a mid-air fuel 
transfer) strategic nuclear bombers and thus was in close 
support of aircraft which operated in both North and South 
Vietnam.  A service personnel record from April 1967 reports 
that the Veteran participated in extended temporary duty in 
which he flew over 100 missions in direct support of 
Southeast Asia operations which were conducted under 
difficult conditions and extreme situations over the combat 
area.  The Veteran's flight records do not indicate that he 
ever landed in Vietnam during this time, including at Tan Son 
Nhut or Binh Hoa Air Force Bases.  Also, the record contains 
two responses from National Personnel Records Center (NPRC) 
dated September 2003 and May 2006, indicating that the NPRC 
had been unable to verify if the Veteran had in-country 
service in the Republic of Vietnam. 

As previously noted above, the Federal Circuit's decision in 
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) applies to the 
instant case, where the Federal Circuit held that the lower 
court had erred in rejecting VA's interpretation of section 
3.307(a)(6)(iii) as requiring a service member's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption.  See 
VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (service in a 
deep-water vessel in waters off the shore of the Republic of 
Vietnam does not constitute service in the Republic of 
Vietnam); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 (1994) (service 
in the Republic of Vietnam does not include the service of a 
Vietnam-era Veteran who flew high-altitude missions in 
Vietnam airspace but never actually landed in Vietnam).  
While the record reflects that the Veteran flew air combat 
missions as a pilot in service, the record evidence does not 
establish that the Veteran ever actually landed in the 
Republic of Vietnam.  Hence, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

Under 38 C.F.R. § 3.307(a)(6), the presumption of service 
connection with respect the Veteran's diabetes mellitus, type 
2, only applies to veterans who had service in Vietnam.  
Although the record indicates the Veteran clearly flew in 
high-altitude combat missions in Vietnam airspace but never 
actually landed in Vietnam during the Vietnam era, the record 
does not establish that he served in the Republic of Vietnam.  
Thus, based on the evidence of record, exposure to herbicides 
may not be presumed under 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.309(e).  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).  Without the requisite service, Veteran's claim for 
service connection for diabetes mellitus, type 2, is not 
entitled to the relaxed evidentiary requirements promulgated 
by 38 C.F.R. §§ 3.307 and 3.309.  Therefore service 
connection for diabetes mellitus, type 2, is not warranted 
under current VA law for presumptive purposes under 38 C.F.R. 
§3.307(a)(6).  However, this does not end the analysis of the 
Veteran's claim.  It simply means that the claim will be 
adjudicated under the normal evidentiary standards for 
establishing entitlement to service connection.

Here, the service treatment records do not contain any 
findings of diabetes mellitus, type 2, or related conditions, 
or any problems related to herbicide or chemical exposure 
during the Veteran's active military service.  In fact, 
during his December 2007 hearing, the Veteran testified to 
the effect that his blood sugar started becoming high about 
10 years following his separation from the Air Force in 1979 
or 1980.

Private medical records from January 1980 to December 1980, 
from December 1984 to January 1985 and from May 1996 to March 
2006, reflect that the Veteran was treated for and diagnosed 
with diabetes mellitus, type 2.  From January 1980 to 
December 1980, the Veteran's fasting blood sugar was 
evaluated although he had no symptoms of diabetes at the 
time.  From December 1984 to January 1985, the Veteran was 
hospitalized for severe hypertension and chest pains.  These 
records note that the Veteran was a borderline diabetic.  The 
physician's impression noted the Veteran had a subjective 
history of glucose intolerance and that the Veteran reported 
that he was told he had diabetes, although he was also later 
told he did not have diabetes but needed to go on a diet.  
Private medical records reflect that diabetes was first 
treated in May 2000, in which a physician noted a significant 
past medical history of diabetes for the past 13 years.

In a September 2003 VA examination, the Veteran reported a 
history of non-insulin dependent diabetes that was initially 
diagnosed in 1982.  The Veteran was diagnosed with diabetes 
mellitus, noted as insulin dependent with moderate 
impairment.

After a careful and considered review of the record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for diabetes mellitus, type 
2, to include as due to exposure to herbicides, on a direct 
basis.  The Veteran's service treatment records do not 
indicate that the Veteran was diagnosed or treated for 
diabetes or related conditions while in service.  The record 
does not evince that this condition or any other claimed 
condition was noted during the Veteran's period of service.  
While the Veteran contends that he was exposed to herbicides 
in service, in the response to requests for records search, 
the NPRC indicated that there was no record of exposure to 
herbicides in service.  The service personnel records and 
service treatment records also do not reflect any evidence 
confirming the Veteran's exposure to herbicides during the 
Veteran's active service.  The Board also notes that the 
Veteran was treated for problems with his blood sugar in 
1980, was noted to be a borderline diabetic in December 1984, 
was initially diagnosed with diabetes mellitus, type II, in 
May 2000 and reported a 13 year history of diabetes treatment 
and he reported in the VA examination that he was initially 
diagnosed with diabetes mellitus, type 2, in 1982.  
Therefore, treatment for diabetes mellitus, type 2, and 
related conditions began many years after his separation from 
active service.  Moreover, there is no medical evidence of a 
nexus between the Veteran's current disability and his active 
military service.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for diabetes mellitus, type 2, to 
include as due to exposure to herbicides.

The only opinion in the record linking diabetes mellitus, 
type 2, to service is the Veteran's.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

To the extent that these claims may be granted on a direct 
basis the Board notes that while such conditions are 
currently treated, they neither manifested in nor are related 
to the Veteran's active service.  Private medical records 
from December 1984 to January 1985 and from May 1996 to March 
2006 and VA examinations from October 2003 and September 
2003, reflect that the Veteran was treated for and diagnosed 
with hypertension, renal insufficiency, hypothyroidism, sleep 
apnea, diabetic retinopathy, onchomycosis, depression and 
congestive heart failure.  Service treatment records are also 
negative of any findings of these conditions.  While the 
Board notes that a heart murmur, irregular cardiac rhythm, 
was noted in the service treatment records prior to and upon 
entry into the Veteran's active service, a July 1962 
consultation report found no evidence of heart disease, a 
March 1966 report found no murmur and no other heart 
conditions were noted upon separation from service.  In 
addition, hypertension did not manifest within a year 
following the Veteran's active service and was not diagnosed 
for many years thereafter.  Moreover there is no medical 
evidence of a nexus between the Veteran's current disability 
and his active military service.  In fact, the October 2003 
VA examiner related to the Veteran's depression to his 
medical conditions and no other medical evidence of record, 
private or VA, establishes a relationship between the above 
claimed conditions and the Veteran's active service.  As 
such, the Board finds that the preponderance of the evidence 
is against the Veteran's claims for service connection for 
hypertension, renal insufficiency, bilateral onchomycosis, 
retinopathy, coronary artery disease, hypothyroidism, sleep 
apnea and depression.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Secondary service connection- generally

The Veteran contends that his renal insufficiency, diabetic 
retinopathy, hypertension, coronary artery disease, 
hypothyroidism, chronic obstructive sleep apnea, bilateral 
onchomycosis and depression are secondary to his diabetes 
mellitus type 2. 

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

As the Veteran has not established service connection for the 
underlying disability, diabetes mellitus type 2, his claims 
for secondary service connection for hypertension, renal 
insufficiency, bilateral onchomycosis, retinopathy, coronary 
artery disease, hypothyroidism, sleep apnea and depression 
are without legal merit  and must also be denied due to a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Service connection for diabetes mellitus, type 2, to include 
as due to exposure to herbicides, is denied.

Service connection for hypertension, renal insufficiency, 
bilateral onchomycosis, retinopathy, coronary artery disease, 
hypothyroidism, sleep apnea, and depression, to include as 
secondary to the disability of diabetes mellitus, type 2, is 
denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


